      Case 1:19-cr-00338-GHW Document 45 Filed 04/18/20 Page 1 of 2
                                                       USDC SDNY
MEMORANDUM ENDORSED                                    DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
                                  Law Office of        DATE FILED: 4/20/2020
                           GUY OKSENHENDLER
                            194 Burns Street, Suite 1
                          Forest Hills, New York 11375
                                 (917) 804-8869
                           goksenhendleresq@aol.com


                                                          April 13, 2020



     VIA ECF

     The Honorable Gregory H. Woods
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                    Re:    United States v. Amara Cherif
                           19 cr 338 (GHW)
                           Consent Request to Adjourn May 4, 2020 Conference Date

     Dear Judge Woods,

             Please accept my sincere apologies regarding the Court’s Order of April 10, 2020. As
     many of my colleagues and the Court are busy attending to clients that are in need of immediate
     attention, I somehow missed Mr. Schaeffer’s emails of April 7 and 8. I make no excuses and
     apologize. Counsel reached out to Mr. Schaeffer over the weekend and we had a telephone
     conference today regarding the issues raised in the Court’s April 10, 2010 Order.

              With regard to the appearance of Mr. Cherif, prior to his arraignment, counsel spoke with
     my client for over an hour, and specifically discussed with him the current public health
     emergency here in the United States. Accordingly, through an interpreter, I explained to him his
     rights and reviewed with him Waivers of his right to appear at future court conferences. I refer
     Your Honor to Dkt. Entries 37 and 38 on the Court docket, attached as an exhibit here, as proof
     of Mr. Cherif’s Waiver of his right to appear and His Consent to Proceed by Video or
     Teleconference. So as to the May 4, 2020 currently scheduled Court conference, whether by
     video or telephone, Mr. Cherif has authorized counsel to Waive his appearance. That being said,
     in light of my telephone conference with Mr. Schaeffer this morning, it is respectfully requested
     that Your Honor adjourn on consent the May 4, 2020 conference before the Court until June 30,
     2020 or sometime thereafter convenient to the Court.

             Mr. Schaeffer has advised counsel that the discovery in this case is approximately one
     terabyte of information, consisting of video and audio information, some of which counsel
         Case 1:19-cr-00338-GHW Document 45 Filed 04/18/20 Page 2 of 2



believes will have to be translated into English. Mr. Schaeffer also advised counsel that it may
take as little as two weeks if not more for the discovery to be provided to counsel in light of
staffing issues at the SDNY US Attorney’s Office with regards to IT support staff. We agreed to
work together to get the discovery in my hands as soon as possible.

        Accordingly, it is requested that Your Honor not yet set a motion schedule in this case. If
Your Honor grants this request to adjourn the May 4, 2020 conference, the parties believe that
discovery should be complete by the requested new conference date of June 30, 2020, and
counsel will have had an opportunity to begin his discovery review. Counsel will also be able to
advise the Court on the June 30, 2020 date of any issues regarding the discovery and be in a
position to suggest to the Court a realistic motion schedule in light of the described voluminous
discovery.

       Please note that Counsel requests the Court waive Speed trial time between now and May
4, 2020, and if this consent request is granted, until June 30, 2020 or for any date the Court
schedules for the next Court conference.

       Again, I apologized to the Court.

                                             Respectfully submitted,


                                             /s/   Guy Oksenhendler
                                             Guy Oksenhendler, Esq.



Application granted. The conference scheduled for May 4, 2020 is adjourned to June 30, 2020 at 3:30 p.m.
The Court anticipates that counsel will be prepared to discuss any anticipated motions by the date of that
hearing.
SO ORDERED
April 18, 2020
